NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3384-19T3
DENISE SABADAY,

          Plaintiff-Respondent,

v.

DAN PERLMAN,

          Defendant-Appellant,

and

TRANSFORMATIVE
PHARMACEUTICAL
SOLUTIONS, LLC,

     Defendant.
________________________

                   Argued November 9, 2020 1 - Decided November 23, 2020

                   Before Judges Fasciale and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-4246-19.



1
  This matter was scheduled for argument on November 9, 2020. However, the
parties filed a stipulation of dismissal with prejudice on November 6, 2020.
            Fisher & Phillips LLP, attorneys for appellant
            (Christina M. Michael and Luke E. McDaniels, on the
            briefs).

            Vlasac & Shmaruk, LLC, attorneys for respondent
            (David E. Cassidy, of counsel and on the brief).

PER CURIAM

      The parties having filed a stipulation of dismissal, the appeal is dismissed with

prejudice and without costs.




                                                                               A-3384-19T3
                                          2